DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restatement of Election/Restrictions
Applicant's election with traverse of the following in the reply filed on 1/04/2021 is acknowledged:

    PNG
    media_image1.png
    228
    659
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/01/2021 have been fully considered. Applicant’s amendments overcame the rejection of claims 22, 27 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the objections to the specification. The new amendments have been addressed in the grounds of rejection below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29, “timing belt” lacks antecedent basis because of applicant deletion of said limitation from claim 19.

[Currently withdrawn claims 21, 23, 24 and 28 will be rejected as follows if claim 19 is found allowable: Applicant’s specification reads:
[0028] Additionally, for the purpose of the present disclosure and claims, a low-ratio transmission is a transmission with a ratio of 32:1 or less. Similarly, for the purpose of the present disclosure and claims, a very low-ratio transmission is a transmission with a ratio of 24:1 or less, and an extremely low-ratio transmission is a transmission with a ratio of 16:1 or less. Additionally, for the purpose of the present disclosure and claims, an excessively low-ratio transmission is a transmission with a ratio of 12:1 or less.
	First, based on paragraph 0028 above and applicant’s response to the election of species requirement, a low-ratio transmission is a transmission with a ratio of 32:1 or less. Therefore, applicant implies, a low-ratio transmission is a very low-ration transmission and extremely low-ration transmission which is indefinite and believed to be incorrect. The demarcation is indefinite between transmissions, especially because of “or less”. 

    PNG
    media_image2.png
    211
    742
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20, 22, 25-27, 29-30, 32-33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein one of the actuator housing or an output of the low-ratio transmission is configured to couple to one or more bones on one side of a joint of a user, and the other of the output of the low-ratio transmission or the actuator housing is configured to couple to one or more different bones on an opposing side of the joint of the user”.
Nowhere in the specification could it be found that the orthosis couples to one or more bones or how the orthosis couples to bone. An orthotic is an external device not attached to bone like that of an implant or prosthesis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19-20, 22, 25-27, 29-30, 32-33, 35 are rejected under 35 U.S.C. 103 as being obvious over Zhu et al (Design and Validation of a Torque Dense, Highly Backdrivable Powered Knee-Ankle Orthosis).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Many of the figures are identical. See at least figure 1 of the prior art showing the identical orthosis as applicant’s figure 1. Therefore all physical limitations of the prior art orthosis device including an actuator housing; an electric motor coupled to the actuator, etc. are self-evident. 
However, the prior art Zhu et al fails to specifically state the electric motor having a torque density of at least 3.3 Nm/kg, however, both use the same system controller and motor controller as shown in identical figures 2. Further, both use the same electromagnetic motor torque control equation; see par. 0037 of applicant’s specification and page 6, section C of the prior art.
It would have been obvious that the same physical structured orthosis using the same controls would have used an electric motor having a torque density of at least 3.3 Nm/kg (very large range) to supply sufficient torque to the transmission to move the user’s orthotic knee device for proper operation as a user backdrivable orthosis. See 
	Claim 22, page 2/14 (A) “PMSM” which stands for permanent magnetic synchronous motor.
Claim 29, see 4/14 stating an estimated efficiency of 90 percent.


s 19-20, 22, 25-27, 29-30, 32-33 and 35 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sawicki et al (2018/029644 filed April 12, 2017). Evidenced by Lee (2020/0347919).
Sawicki et al teaches an orthosis device comprising: an actuator housing 202; an electric motor 204 coupled to the actuator housing, the electric motor inherently including a motor stator and a motor rotor.

    PNG
    media_image3.png
    565
    577
    media_image3.png
    Greyscale

The orthosis comprising a low-ratio transmission coupled to the actuator housing 202, the transmission including: a gear system 206 coupled to the actuator housing; and 
Said transmission is inherently a “low-ratio transmission” under anticipation or giving it the broadest reasonable interpretation. Under obviousness, Sawicki et al teaches the stages of the motor may be adjusted to change the output torque. See at least par. 0021. It would have been obvious to one having ordinary skill in the art to have adjusted the transmission output torque fulfilling applicant’s unclear “low-ratio transmission” definition because both are configured to supply torque to a user’s knee in an orthoses device. 
Wherein one of the actuator housing 202 or an output 208 of the low-ratio transmission is configured to couple to a body part [one or more bones] on one side of a joint of a user, and the other of the output of the low-ratio transmission or the actuator housing is configured to couple to another body part [one or more different bones] on an opposing side of the joint of the user”.
Regarding the electric motor having a torque density of at least 3.3 Nm/kg is very broadly claimed; note “at least”. Under inherency, the motor fulfills this very broad range because both the prior art motor and applicant’s motor are used to perform the same function. Further see par. 0019 stating the controller can regulate the torque of the motor. Under obviousness, it would have obvious to have used/tried an electric motor having a torque density of at least 3.3 Nm/kg to supply sufficient torque to the transmission to move the user’s orthotic knee or ankle device for proper operation.


Under obviousness only: Claim 22, “wherein the electric motor is a permanent magnetic synchronous motor”. Applicant fails to provide any advantage for this motor. It would have been obvious to one skill in the art have tried all known motor types including a permanent magnetic synchronous motor with predictable results.
Under obviousness only; Claim 25, “wherein the gear system is a planetary gear system”. The examiner evidences Lee which teaches planetary gear system in an orthose device. It is well known to one skilled in the art to have substituted the multiple staged transmission taught by Sawicki et al with a planetary gear system wherein the input side is the planetary gear and the output side is the sun gear to obtain predictable results. Claim 26, the planetary gear system having a single sun gear, three planetary gears and a single ring gear is well known in the art and further is taught by Lee. Claim 30, “wherein the gear system is located within a driven sprocket of the orthosis device” is inherent to the planetary gear system.
Under obviousness only: Claim 27, “wherein the transmission is a distributed two-stage transmission” has been interpreted as a two-stage transmission. Sawicki et al teaches the stages of the motor may be adjusted to change the output torque. See at least par. 0021. It would have been obvious to one having ordinary skill in the art to have used a two-stage transmission fulfilling applicant’s unclear “low-ratio transmission” 
Claim 29, inherently the timing belt is at least about 80% efficient. Under obviousness, it would have been obvious to one having ordinary skill in the art to have been desirable to have constructed the time belt to be at least about 80% efficient to reduce power loss.
Claim 33, including a motor encoder associated with the electric motor; see par. 0019 controller. Under 103, motor position encoders are well known to one having ordinary skill in the art to calculate position and rpm thereof and would have been obvious to have used with the motor of Sawicki et al for the stated reasons. 
Claim 35, actuator driver coupled to the actuator housing, the actuator driver configured to control the electric motor; see par. 0019 and 0022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774